          Case 1:20-cv-03107-RA Document 10 Filed 07/16/20 Page 1 of 2




                                                                                                   Peter J. Fazio
                                                                                                 (212) 593-5458
                                                                                           pjfazio@arfdlaw.com


July 15, 2020

VIA ECF

United States District Court for
The Southern District of New York
40 Foley Square, Room
2203 New York, NY 10007
Attention: The Honorable Judge Ronnie Abrams

Re:    Gio Pizzeria & Bar Hospitality, LLC, et al v. Certain Underwriters at Lloyd’s, et al;
       Civil No.:                   20-cv-03107
       Related Case:                20-cv-03905
       Our File No: 960.001

Dear Judge Abrams:

        Our office represents the defendant, Certain Underwriters at Lloyd’s, London
Subscribing to Policy Numbers ARP-74910-20 and ARP-75209-20 (“Lloyd’s” in the above-
entitled action.

        Please permit this correspondence to serve as a joint request to adjourn both the filing of
the joint submission letter with case management plan and scheduling order currently due July
17, 2020, as well as the initial status conference scheduled for July 24, 2020. This is the first
request to adjourn the joint submission and initial status conference. Plaintiffs’ consent to said
request.

        This matter pertains to an alleged putative class action, wherein the named Plaintiffs are
two Southern Florida companies, which seek insurance coverage under two commercial property
policies for alleged loss of business income related to their businesses in Southern Florida.
Lloyd’s executed a Waiver of Service of Summons dated April 23, 2020. Lloyd’s response to the
Complaint is currently due July 30, 2020.

        Counsel for the Parties have conferred and discussed that Lloyd’s will be filing a pre-
answer motion and the Plaintiffs are contemplating filing an amended complaint. Therefore, the
parties request that the initial conference be adjourned until September 1, 2020.
          Case 1:20-cv-03107-RA Document 10 Filed 07/16/20 Page 2 of 2

United States District Court, Southern District of New York
Attention: The Honorable Judge Ronnie Abrams
July 15, 2020
Re: Gio Pizzeria & Bar Hospitality, LLC, et al v. Certain Underwriters at Lloyd’s, et al;
Civil No.: 20-cv-3107



Thank you for your consideration.

Very truly yours,

AARONSON RAPPAPORT FEINSTEIN & DEUTSCH, LLP

PETER J. FAZIO /s/

Peter J. Fazio


Cc: All Parties Via ECF




                             Application granted. The initial conference is hereby adjourned
                             to September 4, 2020 at 10 AM. The parties shall file the joint
                             letter and proposed case management plan and scheduling
                             order no later than August 28, 2020.

                             SO ORDERED.

                                                         ___________________________
                                                         Hon. Ronnie Abrams
                                                         7/16/2020




                                                2
